Citation Nr: 1216654	
Decision Date: 05/09/12    Archive Date: 05/16/12

DOCKET NO.  10-12 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim of service connection for degenerative disc disease of the lumbar spine, including as secondary to service-connected disabilities, to include hallux valgus.

2.  Entitlement to service connection for degenerative disc disease of the lumbar spine, including as secondary to service-connected disabilities, to include hallux valgus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1989.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Veteran appeared before the undersigned at a Travel Board hearing in November 2010.  The record contains a transcript of that hearing.
 
The issue of service connection for degenerative disc disease of the lumbar spine is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's original claim of service connection for a lumbar spine disorder was denied by an unappealed rating decision in October 1989.  

3.  The evidence received since the October 1989 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for degenerative disc disease of the lumbar spine and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1. The October 1989 rating decision which denied entitlement to service connection for a low back disability is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§ 20.1103 (2011).

2.  Evidence received since the final October 1989 determination denying the Veteran's claim of entitlement to service connection for a low back disability is new and material, and the Veteran's claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1103 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  The Board has considered this legislation, but finds that, given the favorable action taken below; no discussion of the VCAA at this point is required.
 
New and Material Evidence

An October 1989 rating decision denied the Veteran's claim of entitlement to service connection a low back disorder.  The RO sent notice of the decision to the Veteran at his last address of record.  The Veteran did not appeal that decision.  Therefore, the October 1989 rating decision became final.  38 U.S.C.A. § 7105(c).  However, if new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Regardless of the RO's actions, the Board has a jurisdictional responsibility to determine whether a claim should or should not be reopened. See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). 

The evidence of record at the time of the October 1989 rating decision consisted of service treatment records and a September 1989 VA examination.  The Veteran's claim was denied because the RO determined the Veteran did not have a diagnosis of a low back disorder.  

The evidence submitted in support of reopening the claim includes more recent medical records that show multiple diagnoses of a low back disorder, medical literature regarding a relationship between hallux valgus and low back pain, VA examinations in December 2008 and February 2010, and the Veteran's testimony at a November 2010 Travel Board hearing.  

The updated medical records show that the Veteran has a diagnosis of a low back disorder.  The literature, when presumed credible for the purposes of development, shows that there may be an etiological relationship between the Veteran's service-connected hallux valgus and his low back disorder.  Finally, the Veteran's testimony supports a continuity of symptomatology regarding his back pain since his period of service.  

This evidence is new, in that it was not of record at the time of the October 1989 rating decision.  Furthermore, the Board finds that this evidence raises a reasonable possibility of substantiating the Veteran's claims as it shows that the Veteran currently has a back disorder and that there is a possible relationship between the back disorder and his service-connected foot disorder.  Therefore, the evidence is new and material under the provisions of 38 C.F.R. § 3.156(a) and the claim is reopened.  

(The Order follows on the next page.)


ORDER

As new and material evidence has been presented sufficient to reopen a claim of entitlement to service connection for a low back disorder, the Veteran's petition to reopen is granted.  


REMAND

The purpose of this remand is to obtain a clarifying VA opinion regarding whether the Veteran's back disorder is directly due to service, secondary to his service-connected hallux valgus, or aggravated by his hallux valgus.  

The Veteran's service treatment records contain a March 1982 record of complaints of midback pain; musculoskeletal strain was diagnosed.  A January 1983 complaint of low back pain was diagnosed as myositis.  An April 1984 record shows that the Veteran pulled a muscle in his back, which was diagnosed as mild muscle strain. In May 1985, the Veteran presented with complaints of low back pain.  A November 1988 record shows a diagnosis of low back strain. 

No back disorder was diagnosed at a VA examination subsequent to his discharge from service in September 1989.

The Veteran underwent a VA examination in December 2008.  The examiner diagnosed spinal canal stenosis of the lumbosacral spine and degenerative disc disease of the lumbosacral spine.  He opined "I do not think that this Veteran has service-connected disabilities related to his back, neck, or knees."  I specifically do not think that he has service-connected disabilities secondary to foot deformities in relationship to the back, neck, or knees."  The examiner did not provide a rationale for these opinions, nor did he acknowledge or discuss the medical literature submitted by the Veteran.

The claims file was returned to the same examiner in February 2010.  The examiner submitted an addendum to his opinion in which he stated the following: "it is my medical opinion and judgment that [the Veteran's] complaints in the military service of muscle strain and myositis do not translate into the diagnosis of spinal canal stenosis and degenerative disc disease.  I do not think that his injuries were severe enough to have caused his current condition, and therefore it is my opinion that in-service low back complaints are unrelated to his current status."  

In this addendum, although the examiner provided a rationale for his opinion regarding direct service connection, no rationale was provided to support his opinion regarding secondary service connection.  Moreover, the examiner has not provided an opinion with a rationale regarding the theory of aggravation.  

VA is obligated to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Further, because it has long been held that the statutory duty to assist requires a thorough and contemporaneous medical examination, especially in cases where there exists ambiguities and uncertainties relative to the claimed disorder, the Board must remand the claim for clarification. See Shipwash v. Brown, 8 Vet. App. 218, 222 (1995); see 38 C.F.R. § 4.2  (if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes). 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must ascertain if the Veteran has received any VA, non-VA, or other medical treatment for a back disorder that is not evidenced by the current record.  The Veteran must be provided with the necessary authorizations for the release of any treatment records not currently on file.  The RO/AMC must then obtain these records and associate them with the claims folder.

2.  After the passage of a reasonable amount of time, the RO/AMC must return the claims file to the examiner who conducted the December 2008 and February 2010 VA examinations.  If that examiner is unavailable, the RO/AMC must afford the Veteran the medical examinations detailed below, to be conducted by an appropriately qualified examiner, who will respond to the inquiries below.  In all examinations, the following considerations will govern:

a.  The claims folder, and a copy of this remand, will be made available to the examiner who must acknowledge such receipt and review in any report generated as a result of this remand.  

b.  The examiner must conduct any appropriate interviews and clinical testing to respond to the inquiries.

c.  The examiner must provide a rationale for all opinions and state the medical and factual basis or bases for any opinions rendered based on his or her clinical experience, medical expertise, and established medical principles, and with identification of the evidence of record.
  
d.  If the examiner finds he or she cannot provide a requested finding without resort to pure speculation, he must provide a complete rationale for any such opinion.  He must indicate whether his or her inability to provide such an opinion is a result of such factors as: i) an intractable lack of sufficient factual information, (ii) a lack of sufficient specialization or expertise on his or her part, or (iii) a lack of sufficient knowledge or information in the medical community at large under the current state of the art of medical care and research.
      
e.  The examiner must respond to the following inquiries:

a.  Does the Veteran have a back disorder that is directly related to the back injuries noted during his active service?  The examiner is asked to consider that the Veteran's service treatment records contain a March 1982 record of complaints of midback pain; musculoskeletal strain was diagnosed.  A January 1983 complaint of low back pain was diagnosed as myositis.  An April 1984 record shows that the Veteran pulled a muscle in his back, which was diagnosed as mild muscle strain.  In May 1985, the Veteran presented with complaints of low back pain.  A November 1988 record shows a diagnosis of low back strain. 

b. The examiner must also determine whether it is at least as likely as not (a 50 percent probability or greater) that any current low back disability is proximately due to or the result of a service-connected disability, to include hallux valgus.  The examiner should comment on whether the service-connected disability aggravated the current low back disability.  The examiner should identify the baseline level of severity prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  If some of the increase in severity is due to natural progress, the examiner should identify the degree of increase in severity due to natural progression.  

c.  In answering the above inquiries, the examiner must conduct a full review of the claims file, including the medical literature submitted by the Veteran. 

3.  Thereafter, the RO/AMC must review the claims file and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  

4.  The RO/AMC must then readjudicate the claim of service connection for a back disorder to include consideration of all of the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and his representative will be furnished a supplemental statement of the case with reasons and bases for the decision.  The Veteran and his representative will be then given an appropriate opportunity to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
M. Mac
Acting Veterans Law Judge, Board of Veterans' Appeals
 

Department of Veterans Affairs


